

115 SRES 333 ATS: Permitting the collection of clothing, toys, food, and housewares during the holiday season for charitable purposes in Senate buildings.
U.S. Senate
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 333IN THE SENATE OF THE UNITED STATESNovember 15, 2017Mr. Isakson (for himself and Mr. Tester) submitted the following resolution; which was considered and agreed toRESOLUTIONPermitting the collection of clothing, toys, food, and housewares during the holiday season for
			 charitable purposes in Senate buildings.
	
		1.Collection of clothing, toys, food, and housewares during the holiday season for charitable
			 purposes in Senate buildings
 (a)In generalNotwithstanding any other provision of the rules or regulations of the Senate— (1)a Senator, officer of the Senate, or employee of the Senate may collect from another Senator, officer of the Senate, or employee of the Senate within Senate buildings nonmonetary donations of clothing, toys, food, and housewares for charitable purposes related to serving persons in need or members of the Armed Forces and the families of those members during the holiday season, if the charitable purposes do not otherwise violate any rule or regulation of the Senate or of Federal law; and
 (2)a Senator, officer of the Senate, or employee of the Senate may work with a nonprofit organization with respect to the delivery of donations described under paragraph (1).
 (b)ExpirationThe authority provided by this resolution shall expire at the end of the first session of the 115th Congress.